Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I - claims 1-7 and 10-12 in the reply filed on 11/30/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7/10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonekura JP 2002345189 A [Yonekura].
Regarding claims 1/6/7, Yonekura teaches a rotating electrical machine [1] comprising: a stator [2]; a rotor [3] to rotate around a rotation axis with respect to the stator [paragraph 25, see the attached translation]; and a plurality of permanent magnets [6, paragraph 25] provided on an outer peripheral surface of the rotor around the rotation axis [paragraph 25; fig. 1], each of the plurality of permanent magnets comprising a magnet body [see paragraph 10 of the attached translation; permanent magnet pieces 6-1 and 6-2] comprising: a magnetization direction [see the arrow in figure 2; paragraph 35]; a first side surface [the front surface toward the (b), fig. 2(b)] and a second side surface opposite to the first side surface [the surface toward the reference character 6-1 opposite from the first side, fig. 2(b)] in a first direction [toward the reference character 6-1] perpendicular to the magnetization direction [the direction toward the reference 
Regarding claim 2, Yonekura teaches the permanent magnet according to claim 1, wherein the magnet body [6-1] further comprises an at least one second slit passing through the magnet body in the magnetization direction [11 that extends from the other side, fig. 2(b)], the at least one second slit extending in the first direction to the second side surface and not to the first side surface [11 that extends from the other side, fig. 2(b)]. 
Regarding claim 3, Yonekura teaches the permanent magnet according to claim 2, wherein the at least one first slit and the at least one second slit are arranged in a second direction perpendicular to both the magnetization direction and the first direction [fig. 2(b) shows that the slits 11 are arranged in the slit width direction or left to right direction that is perpendicular to both the magnetization direction and the first direction, see the arrow D below]. 

    PNG
    media_image1.png
    497
    474
    media_image1.png
    Greyscale

Regarding claim 4, Yonekura teaches the permanent magnet according to claim 3, wherein a total of a length of the at least one first slit in the first direction and a length of the at least one second slit in the first direction is larger than a length of the magnet body in the first direction [fig. 2(b) shows that a total of a length of the at least one first slit 11 in the first direction F and a length of the at least one second slit 11 in the first direction F is larger than a length of the magnet body L in the first direction F, see below]. 

    PNG
    media_image2.png
    497
    474
    media_image2.png
    Greyscale

Regarding claim 5, Yonekura teaches the permanent magnet according to claim 1, further comprising: a resin part filled in the at least one first slit [inherent feature; paragraph 65 also teaches using resin to fix the magnet]. 
Regarding claims 10/11/12, Yonekura teaches the rotating electrical machine according to claims 1/6/7, wherein the first side surface and the second side surface are planes substantially . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837